

114 S1250 RS: Nicholas and Zachary Burt Memorial Carbon Monoxide Poisoning Prevention Act of 2015
U.S. Senate
2015-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 323114th CONGRESS1st SessionS. 1250[Report No. 114–179]IN THE SENATE OF THE UNITED STATESMay 7, 2015Ms. Klobuchar (for herself, Mr. Schumer, Mr. Casey, Mr. Franken, Mr. Blumenthal, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 14, 2015Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo encourage States to require the installation of residential carbon monoxide detectors in homes,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Nicholas and Zachary Burt Memorial Carbon Monoxide Poisoning Prevention Act of 2015.
		2.Findings and sense of Congress
 (a)FindingsCongress finds the following: (1)Carbon monoxide is a colorless, odorless gas produced by burning any fuel. Exposure to un­healthy levels of carbon monoxide can lead to carbon monoxide poisoning, a serious health condition that could result in death.
 (2)Unintentional carbon monoxide poisoning from motor vehicles and the abnormal operation of fuel-burning appliances, such as furnaces, water heaters, portable generators, and stoves, kills more than 400 people each year and sends more than 15,000 to hospital emergency rooms for treatment.
 (3)Research shows that purchasing and installing carbon monoxide alarms close to the sleeping areas in residential homes and other dwelling units can help avoid fatalities.
 (b)Sense of CongressIt is the sense of Congress that Congress should promote the purchase and installation of carbon monoxide alarms in residential homes and dwelling units nationwide in order to promote the health and public safety of citizens throughout the United States.
 3.DefinitionsIn this Act: (1)Carbon monoxide alarmThe term carbon monoxide alarm means a device or system that—
 (A)detects carbon monoxide; and (B)is intended to alarm at carbon monoxide concentrations below those that could cause a loss of ability to react to the dangers of carbon monoxide exposure.
 (2)CommissionThe term Commission means the Consumer Product Safety Commission.
			(3)Compliant carbon monoxide
 alarmThe term compliant carbon monoxide alarm means a carbon monoxide alarm that complies with the most current version of—
 (A)the American National Standard for Single and Multiple Station Carbon Monoxide Alarms (ANSI/UL 2034); and
 (B)the American National Standard for Gas and Vapor Detectors and Sensors (ANSI/UL 2075). (4)Dwelling unitThe term dwelling unit means a room or suite of rooms used for human habitation, and includes a single family residence as well as each living unit of a multiple family residence (including apartment buildings) and each living unit in a mixed use building.
			(5)Fire code
 enforcement officialsThe term fire code enforcement officials means officials of the fire safety code enforcement agency of a State or local government.
			(6)NFPA
 720The term NFPA 720 means—
 (A)the Standard for the Installation of Carbon Monoxide Detection and Warning Equipment issued by the National Fire Protection Association in 2012; and
 (B)any amended or similar successor standard pertaining to the proper installation of carbon monoxide alarms in dwelling units.
 (7)StateThe term State has the meaning given such term in section 3 of the Consumer Product Safety Act (15 U.S.C. 2052) and includes the Northern Mariana Islands and any political subdivision of a State.
			4.Grant program for
			 carbon monoxide poisoning prevention
			(a)In
 generalSubject to the availability of appropriations authorized under subsection (f), the Commission shall establish a grant program to provide assistance to eligible States to carry out the carbon monoxide poisoning prevention activities described in subsection (e).
 (b)EligibilityFor purposes of this section, an eligible State is any State that— (1)demonstrates to the satisfaction of the Commission that the State has adopted a statute or a rule, regulation, or similar measure with the force and effect of law, requiring compliant carbon monoxide alarms to be installed in dwelling units in accordance with NFPA 720; and
 (2)submits an application to the Commission at such time, in such form, and containing such additional information as the Commission may require, which application may be filed on behalf of the State by the fire code enforcement officials for such State.
 (c)Grant amountThe Commission shall determine the amount of the grants awarded under this section.
 (d)Selection of grant recipientsIn selecting eligible States for the award of grants under this section, the Commission shall give favorable consideration to an eligible State that—
 (1)requires the installation of compliant carbon monoxide alarms in new or existing educational facilities, childcare facilities, health care facilities, adult dependent care facilities, government buildings, restaurants, theaters, lodging establishments, or dwelling units—
 (A)within which a fuel-burning appliance is installed, including a furnace, boiler, water heater, fireplace, or any other apparatus, appliance, or device that burns fuel; or
 (B)which has an attached garage; and
 (2)has developed a strategy to protect vulnerable populations such as children, the elderly, or low-income households.
				(e)Use of
			 grant funds
 (1)In generalAn eligible State receiving a grant under this section may use such grant— (A)to purchase and install compliant carbon monoxide alarms in the dwelling units of low-income families or elderly persons, facilities that commonly serve children or the elderly, including childcare facilities, public schools, and senior centers, or student dwelling units owned by public universities;
 (B)to train State or local fire code enforcement officials in the proper enforcement of State or local laws concerning compliant carbon monoxide alarms and the installation of such alarms in accordance with NFPA 720;
 (C)for the development and dissemination of training materials, instructors, and any other costs related to the training sessions authorized by this subsection; and
 (D)to educate the public about the risk associated with carbon monoxide as a poison and the importance of proper carbon monoxide alarm use.
					(2)Limitations
					(A)Administrative
 costsNot more than 10 percent of any grant amount received under this section may be used to cover administrative costs not directly related to training described in paragraph (1)(B).
					(B)Public
 outreachNot more than 25 percent of any grant amount received under this section may be used to cover costs of activities described in paragraph (1)(D).
					(f)Authorization of
			 appropriations
 (1)In generalSubject to paragraph (2), there is authorized to be appropriated to the Commission, for each of the fiscal years 2015 through 2019, $2,000,000, which shall remain available until expended to carry out this Act.
 (2)Limitation on administrative expensesNot more than 10 percent of the amounts appropriated or otherwise made available to carry out this section may be used for administrative expenses.
 (3)Retention of amountsAny amounts appropriated pursuant to this subsection that remain unexpended and unobligated on September 30, 2019, shall be retained by the Commission and credited to the appropriations account that funds the enforcement of the Consumer Product Safety Act (15 U.S.C. 2051).
 (g)ReportNot later than 1 year after the last day of each fiscal year for which grants are awarded under this section, the Commission shall submit to Congress a report that evaluates the implementation of the grant program required by this section.
	
 1.Short titleThis Act may be cited as the Nicholas and Zachary Burt Memorial Carbon Monoxide Poisoning Prevention Act of 2015.
		2.Findings and sense of Congress
 (a)FindingsCongress finds the following: (1)Carbon monoxide is a colorless, odorless gas produced by burning any fuel. Exposure to un­healthy levels of carbon monoxide can lead to carbon monoxide poisoning, a serious health condition that could result in death.
 (2)Unintentional carbon monoxide poisoning from motor vehicles and improper operation of fuel-burning appliances, such as furnaces, water heaters, portable generators, and stoves, kills more than 400 people each year and sends approximately 15,000 to hospital emergency rooms for treatment.
 (3)Research shows that installing carbon monoxide alarms close to the sleeping areas in residential homes and other dwelling units can help avoid fatalities.
 (b)Sense of CongressIt is the sense of Congress that Congress should promote the installation of carbon monoxide alarms in residential homes and dwelling units nationwide in order to promote the health and public safety of citizens throughout the United States.
 3.DefinitionsIn this Act: (1)Carbon monoxide alarmThe term carbon monoxide alarm means a device or system that—
 (A)detects carbon monoxide; and (B)is intended to alarm at carbon monoxide concentrations below those that could cause a loss of ability to react to the dangers of carbon monoxide exposure.
 (2)CommissionThe term Commission means the Consumer Product Safety Commission.
			(3)Compliant carbon monoxide
 alarmThe term compliant carbon monoxide alarm means a carbon monoxide alarm that complies with the most current version of—
 (A)the Standard for Single and Multiple Station Carbon Monoxide Alarms of the American National Standards Institute and UL (ANSI/UL 2034) or successor standard; and
 (B)the Standard for Gas and Vapor Detectors and Sensors of the American National Standards Institute and UL (ANSI/UL 2075) or successor standard.
				(4)Dwelling
 unitThe term dwelling unit means a room or suite of rooms used for human habitation, and includes a single family residence as well as each living unit of a multiple family residence (including apartment buildings) and each living unit in a mixed use building.
			(5)Fire code
 enforcement officialsThe term fire code enforcement officials means officials of the fire safety code enforcement agency of a State or local government or tribal organization.
			(6)NFPA
 720The term NFPA 720 means—
 (A)the Standard for the Installation of Carbon Monoxide Detection and Warning Equipment issued by the National Fire Protection Association in 2012; and
 (B)any amended or similar successor standard pertaining to the proper installation of carbon monoxide alarms in dwelling units.
 (7)StateThe term State has the meaning given such term in section 3 of the Consumer Product Safety Act (15 U.S.C. 2052) and includes the Northern Mariana Islands and any political subdivision of a State.
 (8)Tribal organizationThe term tribal organization has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
			4.Grant program for
			 carbon monoxide poisoning prevention
			(a)In
 generalSubject to the availability of appropriations authorized under subsection (f), the Commission shall establish a grant program to provide assistance to eligible States and tribal organizations to carry out the carbon monoxide poisoning prevention activities described in subsection (e).
 (b)EligibilityFor purposes of this section, an eligible State or tribal organization is any State or tribal organization that—
 (1)demonstrates to the satisfaction of the Commission that the State or tribal organization has adopted a statute or a rule, regulation, or similar measure with the force and effect of law, requiring compliant carbon monoxide alarms to be installed in dwelling units in accordance with NFPA 720; and
 (2)submits an application to the Commission at such time, in such form, and containing such additional information as the Commission may require, which application may be filed on behalf of the State or tribal organization by the fire code enforcement officials for such State or tribal organization.
 (c)Grant amountThe Commission shall determine the amount of the grants awarded under this section.
 (d)Selection of grant recipientsIn selecting eligible States and tribal organizations for the award of grants under this section, the Commission shall give favorable consideration to an eligible State or tribal organization that—
 (1)requires the installation of compliant carbon monoxide alarms in new or existing educational facilities, childcare facilities, health care facilities, adult dependent care facilities, government buildings, restaurants, theaters, lodging establishments, or dwelling units—
 (A)within which a fuel-burning appliance is installed, including a furnace, boiler, water heater, fireplace, or any other apparatus, appliance, or device that burns fuel; or
 (B)which has an attached garage; and
 (2)has developed a strategy to protect vulnerable populations such as children, the elderly, or low-income households.
				(e)Use of
			 grant funds
 (1)In generalAn eligible State or tribal organization receiving a grant under this section may use such grant— (A)to purchase and install compliant carbon monoxide alarms in the dwelling units of low-income families or elderly persons, facilities that commonly serve children or the elderly, including childcare facilities, public schools, and senior centers, or student dwelling units owned by public universities;
 (B)to train State, tribal organization, or local fire code enforcement officials in the proper enforcement of State, tribal, or local laws concerning compliant carbon monoxide alarms and the installation of such alarms in accordance with NFPA 720;
 (C)for the development and dissemination of training materials, instructors, and any other costs related to the training sessions authorized by this subsection; or
 (D)to educate the public about the risk associated with carbon monoxide as a poison and the importance of proper carbon monoxide alarm use.
					(2)Limitations
					(A)Administrative
 costsNot more than 5 percent of any grant amount received under this section may be used to cover administrative costs not directly related to training described in paragraph (1)(B).
					(B)Public
 outreachNot more than 25 percent of any grant amount received under this section may be used to cover costs of activities described in paragraph (1)(D).
					(f)Authorization of
			 appropriations
 (1)In generalSubject to paragraph (2), there is authorized to be appropriated to the Commission, for each of the fiscal years 2015 through 2019, $2,000,000, which shall remain available until expended to carry out this Act.
 (2)Limitation on administrative expensesNot more than 10 percent of the amounts appropriated or otherwise made available to carry out this section may be used for administrative expenses.
 (3)Retention of amountsAny amounts appropriated pursuant to this subsection that remain unexpended and unobligated on September 30, 2019, shall be retained by the Commission and credited to the appropriations account that funds the enforcement of the Consumer Product Safety Act (15 U.S.C. 2051).
 (g)ReportNot later than 1 year after the last day of each fiscal year for which grants are awarded under this section, the Commission shall submit to Congress a report that evaluates the implementation of the grant program required by this section.December 14, 2015Reported with an amendment